DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 1/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5, 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over the US Patent Nishiguchi 9,829,653US in view of the US Patent to Tanaka 4,762,388US.
In terms of claim 1, Nishiguchi teaches a fiber optic adapter assembly (Figure 7) comprising: an outer housing (Figure 7: 720) having a reduced outer wall thickness (Figure 7: middle portion is wider and the end portion thickness is reduced in width further the width of the outer housing is within range of claimed invention hence it meets the limitation of “reduced thickness”); a width of the outer housing is less than about 12.90 mm and a height of the outer housing less than about 9.50 mm resulting in a reduced dimensional outer housing of about 30% thereby increasing the optical fiber capacity (Col 9 lines 1-15: since the dimension of structure is taught the 30% increase in optical fiber capacity is byproduct of having the disclosed dimension).
Nishiguchi does not teach a pair of opposing alignment sleeve holder openings are connected with a bridge member between the first alignment sleeve holder and opening and the second alignment sleeve holder opening.
Tanaka does a pair of opposing alignment sleeve holder openings (Figure 6c: 2) are connected with a bridge member (Figure 6c: 10) between the first alignment sleeve holder and opening and the second alignment sleeve holder opening (Figure 6c).
It would have been obvious to one of ordinary skill in art before the effective filing date of current application to modify the device of Nishiguchi to include a bridge structure to control the space gap between the two sleeves. This modification allows for denser configuration or wider spacing configuration to limit crosstalk within the outer housing.

As for claim 3, Nishiguchi / Tanaka teach the device of claim 2, wherein Nishiguchi teaches wherein the second fiber optic connector is the duplex fiber connector (Figure 1a: 100).
As for claim 5, Nishiguchi / Tanaka teach the device of claim 1, wherein Nishiguchi teaches wherein the outer housing further comprises a mounting clip (Figure 7: 724), the mounting clip increases the width of the adapter to less than about 18.0 mm (Col 9 lines 1-15).
As for claim 21, Nishiguchi / Tanaka teach the device of claim 1, wherein the adapter is configured to receive to duplex fiber optic connectors with two fiber optic connections of each connector arranged horizontally (See Figure 7 wherein a connector is coupled to another connector on the other side of port 714 wherein the connector is shown in Figure 1a: 100).
In terms of Claim 22, Nishiguchi teaches a fiber optic adapter assembly (Figure 7) comprising: an outer housing (Figure 7: 720) having a reduced outer wall thickness (Figure 7: middle portion is wider and the end portion thickness is reduced in width further the width of the outer housing is within range of claimed invention hence it meets 
Nishiguchi does not teach a pair of opposing alignment sleeve holder openings are connected with a bridge member between the first alignment sleeve holder and opening and the second alignment sleeve holder opening.
Tanaka does a pair of opposing alignment sleeve holder openings (Figure 6c: 2) are connected with a bridge member (Figure 6c: 10) between the first alignment sleeve holder and opening and the second alignment sleeve holder opening (Figure 6c).
It would have been obvious to one of ordinary skill in art before the effective filing date of current application to modify the device of Nishiguchi to include a bridge structure to control the space gap between the two sleeves. This modification allows for denser configuration or wider spacing configuration to limit crosstalk within the outer housing.
Nishiguchi / Tanaka does not teach wherein the outer housing is able to accommodate 8 fiber optic connections.
It would have been obvious to one of ordinary skill in the art at before effective filing ate to modify the size of the fiber and duplicate the fiber connections to 8 in order to increase the density of the fiber connections, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). 
Claims 4, 6-10 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Nishiguchi / Tanaka as applied to claims 1 and 2 above, and further in view of US Patent Application Publication to Coffey (2004/0013369US).
In regards to claims 4, 6-9, and 20 Nishiguchi / Tanaka teach the device of claim 2, wherein a length of the duplex fiber optic connector secure at the first end of the adapter and the adapter and the length is less than about 65.2 mm (Nishiguchi Col 9 lines 1-15; Figure 1-7). 
Nishiguchi / Tanaka do not teach wherein the second connector is a behind the wall connector; wherein the behind the wall connector further comprises a release latch formed as part of the outer housing for releasable securing the behind the wall connector within a port of the adapter; wherein the release latch is formed at a proximal end of the outer housing; herein the release latch is formed at a distal end of the outer housing; wherein the adapter housing has a height and a width, the outer housing configured to receive 2 duplex fiber optic connectors in a simplex SC footprint.
Coffey teaches and adapter system having connectors wherein the adapter / connector is a behind the wall connector (Figure 10), wherein the behind the wall connector further comprises a release latch (Figure 5: 28 or 29) formed as part of the outer housing for releasable securing the behind the wall connector within a port of the adapter (See Figure 5: 29 or Figure 13); wherein the release latch (Figure 5: 28 or 29) is formed at a proximal end of the outer housing (end closest to body); herein the release latch is formed at a distal end of the outer housing (the latch runs parallel along the 
As for Claim 10, Nishiguchi / Tanaka teaches / Coffey teach the device of claim 6, Nishiguchi / Coffey does not teach wherein the outer housing receives an inner body at a proximal end with a pair of opposing protrusions at a distal end, the pair of opposing protrusions are received in a pair of openings formed on opposing sides of the outer housing, and further wherein latching the opposing protrusions within the openings along a latch line forms the behind-the-wall connector.
 Tanaka does teach the outer housing (Figures 1-4: 10) receives an inner body (23) at a proximal end with a pair of opposing protrusions (Figure 4: 25) at a distal end, the pair of opposing protrusions are received in a pair of openings formed on opposing sides of the outer housing (25), and further wherein latching the opposing protrusions within the openings along a latch line forms connector (Figure 1-4). It would have been obvious to one ordinary skill in art before the effective filing date of the current application to modify the connector Nishiguchi / Coffey with the latching features as described above by Tanaka in order to properly secure the connector and adapter together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUNG H PAK/Primary Examiner, Art Unit 2874